Citation Nr: 9935304	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1968 and from February 1969 to August 1975.

The instant appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim for 
service connection for PTSD.  In April 1997, the Board of 
Veterans' Appeals (Board) denied the appellant's claim.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").

In December 1997, the General Counsel for the VA filed a 
motion to exclude a document from the record on appeal.  The 
document in question was a draft report of a period of VA 
hospitalization from January 27, 1997, to March 21, 1997, 
which concerned treatment for PTSD.  There was no indication 
that the report had been provided to the Board prior to its 
April 10, 1997, decision.  The Court found that the draft 
hospitalization report was presumed to be before the Board at 
the time of the April 1998 Board decision because it predated 
that decision.  See 38 U.S.C.A. § 7275(b) (West 1991); 
Rogozinski v. Derwinski, 1 Vet. App. 19 (1990); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, the Court ordered 
that the April 1997 Board decision be vacated and remanded 
for readjudication of the claim.

In February 1998, General Counsel for the VA filed a motion 
for reconsideration and for panel review.  The motion noted 
that a claim for service connection for a skin disorder, 
diagnosed as prurigo nodularis and tinea cruris, claimed as 
secondary to Agent Orange exposure, was also on appeal and 
that the 1997 hospitalization report had no relevance as to 
that issue.  In the appellant's response to the motion for 
reconsideration, ordered by the Court, it was stated that the 
appellant did not intend to pursue the issue of service 
connection for a skin disorder, diagnosed as prurigo 
nodularis and tinea cruris, claimed as secondary to Agent 
Orange exposure, on appeal.  The Court granted the motion for 
reconsideration and denied the motion for panel review as 
moot.  The Court amended its January 1998 order so that the 
April 1997 Board decision was vacated as to the PTSD claim 
only and remanded the PTSD claim for readjudication.

This case was remanded by the Board in February 1999 in order 
for the RO to readjudicate the PTSD claim "in light of the 
record now constituted," that is, with consideration of the 
1997 hospitalization report.  Bell, 2 Vet. App. at 613.  


FINDINGS OF FACT

1.  Post-service medical treatment records show diagnoses of 
PTSD.

2.  The veteran has provided lay evidence of in-service 
stressors.

3.  A February 1993 VA examination report reflects a 
diagnosis of PTSD and implies that PTSD is related to the 
veteran's reported in-service stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  "[I]n order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995)(citations omitted).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).

Based on the facts of this case, the Board finds that the 
appellant satisfied his initial burden of submitting a well-
grounded PTSD claim because he has submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.

The veteran contends that he has PTSD as a result of severe 
stressors he experienced in service.  A VA examination 
report, dated in February 1993, reflects a diagnosis of PTSD 
and implies that PTSD is related to the veteran's reported 
in-service stressors.  Under these circumstances, the Board 
finds that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
Consequently, VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.

The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of his claim.  The 
record does not contain sufficient evidence to decide his 
claim fairly.  Accordingly, further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. §§ 5103 and 5107(a), and this claim is REMANDED 
for the development discussed below.


ORDER

A claim for entitlement to service connection for PTSD is 
well-grounded.


REMAND

The Board notes that the record now includes the VA 
hospitalization report for the period from June 27, 1999, to 
July 13, 1999, which concerned treatment for PTSD.  A date 
stamp on this document shows that it was received by the RO 
on August 17, 1999, prior to the certification and transfer 
of the claims folder to the Board.  In this regard, the Board 
notes that RO consideration of the evidence was specifically 
not waived and that this evidence was not previously 
considered by the RO or addressed in a supplemental statement 
of the case prior to the case being sent to the Board.  
Consequently, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (1999).

Additional VA treatment records may have become available 
since the RO last reviewed this claim.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell, 2 Vet. 
App. at 613.

During his most recent personal hearing in April 1999, the 
veteran reported that when he arrived in country in April 
1968, he was assigned to the 52nd Signal Battalion, Company 
C, Detachment 6, which was attached to the 9th Infantry 
Division and was under the 1st Signal Brigade.  He reported 
that his detachment was located in a small town called Cholon 
in the Mekong Delta, although the company was located in Can 
Tho.  He specifically described several stressful events he 
claimed to have experienced during his service in Vietnam:

He reported that, within days of his 
arrival in April 1968, enemy mortar and 
rocket attacks landed on the compound in 
Cholon;

He reported that, sometime between April 
and June 1968 he saw a Sergeant 
Yarbrough, an E-5, who had injured his 
hand and face when a grenade blew up in 
his hand;

He reported that, on August 26, 1968, the 
jeep that he was driving was hit by a 
mortar, and he suffered injuries to his 
back and face and was medically evacuated 
out.  He reported that he had two 
passengers at the time who were also 
medically evacuated out and that one was 
a Spec 4, Special Forces servicemember 
named Wolford or Wooten; and

He reported that, in approximately August 
1968, a Sergeant Brown, an E-5 who was in 
Detachment 6, was wounded by mortar round 
fragments.

A grant of service connection for PTSD requires medical 
evidence diagnosing PTSD which conforms to DSM-IV and is 
supported by the findings on an examination report, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).  Where it 
is determined that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding the claimed stressors 
is accepted as conclusive as to their actual existence absent 
clear and convincing evidence to the contrary.  Id.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999); West v. Brown, 7 Vet. App. 
70, 76 (1994).

As noted above, the veteran has been diagnosed with PTSD.  It 
appears, however, that the 1993 VA examiner who rendered this 
diagnosis relied only upon the veteran's own uncorroborated 
account of what he experienced in service in arriving at his 
conclusions.  The record contains no evidence, independent of 
the veteran's own statements, that he was engaged in combat.  

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  When asked by the RO to 
conduct research to determine whether the claimed stressors 
could be verified, the United States Army & Joint Services 
Environmental Support Group (ESG) (now referred to as the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) responded, in part, that in order to provide 
further research concerning specific combat incidents and 
casualties, the veteran needed to provide more information 
relating to the claimed stressors.

In particular, ESG indicated that as regards the veteran's 
assertions of specific casualties like Sergeant Brown's, it 
needed "the individual's [i.e. Sergeant Brown's] full name, 
complete unit designation to the company level, whether 
killed or wounded, and a brief description of the incident."  
Also, ESG stated that "date spans of no more than seven days 
are preferred."  The RO, however, did not specifically 
inform the veteran of ESG's request for additional 
information.  Nor did the RO forward to ESG the additional 
details provided by the veteran during his hearing in April 
1999.  Consequently, a remand is required.  See, e.g., Cohen, 
10 Vet. App. at 149 (indicating that the duty to assist is 
not fulfilled if VA fails to afford the veteran a specific 
opportunity to respond to ESG's request for additional 
information).  On remand, the RO should ask the veteran for 
further information relating to the claimed stressors and 
should forward any additional information he has provided to 
the USASCRUR for verification of the reported stressors.  
38 C.F.R. § 19.9 (1999).

Also, in a handwritten statement received by the RO in April 
1998, the veteran provided the name of an individual who was 
in the Special Forces and who knew of the compound the 
veteran was in as well as other details the veteran 
described.  The veteran should be informed that he should 
attempt to contact this veteran and request that he provide a 
statement that, if possible, corroborates the stressor events 
the veteran described.  See 38 U.S.C.A. § 5103(a) (West 
1991).

The Board also finds that another VA PTSD examination is 
warranted in this case.  The veteran was last provided a PTSD 
examination in October 1996, at which time the VA examiner 
did not find enough evidence of symptoms to warrant a 
diagnosis of PTSD.  In light of the fact that subsequent VA 
treatment records, including the July 1999 hospitalization 
report, show diagnoses of PTSD, the Board believes the RO 
should have him examined by a psychologist and a psychiatrist 
to determine whether he has PTSD which can be attributed to 
service. 

Thus the Board finds that further development, as specified 
below, is warranted.  Accordingly, the case is REMANDED for 
the following development:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
North Little Rock VAMC since February 
1999 in addition to any other pertinent 
VA, private, or other treatment records 
not already associated with the claims 
folder.  These records should include the 
hospitalization report for the period 
from June 27, 1999, to July 13, 1999, 
which concerned treatment for PTSD.  
After securing the necessary release(s), 
the RO should obtain these records.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be contacted, 
through his attorney, and should be asked 
to provide as much additional detail as 
possible regarding each of his claimed 
PTSD stressors, including the full names 
of individuals mentioned, the 
individuals' complete unit designation to 
the company level, whether killed or 
wounded, and a brief description of the 
incident, and preferably date spans of no 
more than seven days.  He should be 
notified that it would be helpful for him 
to obtain corroborating statements from 
other servicemen who witnessed the 
claimed events, specifically the 
individual, J. Lambert, noted in the 
veteran's August 1998 written statement.

3.  If the veteran provides additional, 
more specific information regarding his 
stressors, the RO should send the 
previous request to and response from the 
USASCRUR, the additional information 
provided by the veteran, and a copy of 
this remand, to the USASCRUR for 
verification of the reported stressors.  
If the USASCRUR indicates that additional 
information is required of the veteran to 
conduct its research, he should be asked 
to provide the additional information.

4.  The RO should have the veteran 
examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, to determine 
whether the veteran has PTSD.  In so 
doing, the examiner should consider and 
apply the PTSD diagnostic provisions of 
DSM-III, DSM-III-R, and DSM-IV, whichever 
are most favorable to the veteran.

5.  After the above development has been 
completed, the RO should have the veteran 
examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims folder, a copy of this remand, 
and the results of psychological testing, 
and to examine the veteran and provide an 
opinion as to whether the veteran has 
symptomatology which meets the diagnostic 
criteria for PTSD.  Consideration should 
be given to any evidence which supports 
the veteran's claims of in-service 
stressors, or the lack thereof.  The 
examiner should review the stressors 
claimed by the veteran, as well as any 
additional information that has since 
been provided by the veteran, and should 
render an opinion, with respect to each 
alleged stressor, as to whether the 
stressor is of such nature and severity 
so as to reasonably result in PTSD.  In 
so doing, the examiner should discuss the 
relevant diagnostic provisions of DSM-
III, DSM-III-R and DSM IV, applying those 
criteria which are most favorable to the 
veteran in each instance.

6.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained pursuant to 
this remand.  The RO should make sure 
that any issue that is inextricably 
intertwined is properly adjudicated prior 
to returning the case to the Board for 
further appellate review.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).  Finally, the 
RO should consider carefully and with 
heightened mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet.App. 
24, 26 (1991).

7.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The veteran is further advised that the 
duty to assist is not a "not always a 
one-way street".  He should assist the 
RO, to the extent possible, in the 
development of his claim.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

If the benefit sought is not granted, the veteran and his 
attorney should be furnished with a supplemental statement of 
the case and provided an opportunity to respond. The case 
should then be returned to the Board for further appellate 
consideration. By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



